Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Exemplary references include:
a) Prince (US 20110282997): A proxy server receives from a client device a request for a network resource hosted at an origins server for a domain. The proxy server requests the network resource from the origin server. The proxy server receives a response from the origin server that indicates that the network resource is unavailable. The proxy server transmits a custom error page to the client device that indicates that the requested resource is unavailable (abstract).
b) Schreiber (US 20100064234): A proxy server strips cookies attached to received responses (par. 0037).
c) Overby (US 20090024750): Different proxy servers fulfill different roles in the computing network. For example, a proxy server that removes identifying information from a client request for the purpose of anonymity is referred to as an anonymizing proxy server. (par. 0005).
d) Cottrell (US 20090013399): …the Remote Proxy Server 214 opens a SSL connection 230 with the Server-Target 218…the Parsing Module 250 (which is an element of the Remote Proxy Server 214) may be able to parse, edit, verify, monitor and otherwise alter the content of the packets passing back 240 and forth 242 through the Remote Proxy Server 214. For example, the Parsing Module 250 could: remove referrer or other identifying headers from the http request, remove cookies from the request or response headers… (par. 0023).
e) Fuehren (US 20030080997): A method in a proxy server (121) to provide anonymous access for a client device (101) to a network (110). The proxy server (121) receives request for a resource on the network (110) from the client (101), which resource is available on another server (122). The proxy server (121) removes all information identifying the client (101) from the request, and transmits the resulting anonymous request to the other server (122) (abstract)

However, no legally permissible combination of the references teaches all of the specifically ordered and enumerated features of claims 15 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        a